Citation Nr: 0926619	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  03-28 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected herniated nucleus pulposus at 
L4-L5 with radiculopathy.

2.  Entitlement to an initial compensable evaluation for 
service-connected patellofemoral syndrome with degenerative 
joint disease of the right knee.

3.  Entitlement to an initial compensable evaluation for 
service-connected patellofemoral syndrome with degenerative 
joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to July 2002.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO awarded 
service connection for herniated nucleus pulposus at L4-L5 
with radiculopathy, with a 10 percent evaluation and 
patellofemoral syndrome of the right and left knees, with a 
noncompensable evaluation, effective August 1, 2002.

The Board notes that these issues have been previously 
remanded for further development, that having been achieved, 
the Board is now ready to render a decision with respect to 
the issues patellofemoral syndrome of the right and left 
knees.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for herniated nucleus pulposus at L4-L5 with 
radiculopathy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's service-connected right knee patellofemoral 
syndrome is associated with arthritis and pain on motion, but 
is not manifested by impairment of the tibia and fibula; 
ankylosis; impairment manifested by recurrent subluxation or 
lateral instability; arthritis; or dislocated semilunar 
cartilage with frequent episodes of "locking," pain and 
effusion into the joint.  Additionally, the Veteran's right 
knee disability did not require removal of symptomatic 
semilunar cartilage and was not productive of limitation of 
right leg flexion or extension to a compensable degree.

2.  The competent medical evidence of record shows that the 
Veteran's service-connected left knee patellofemoral syndrome 
is associated with arthritis and pain on motion, but is not 
manifested by impairment of the tibia and fibula; ankylosis; 
impairment manifested by recurrent subluxation or lateral 
instability; arthritis; or dislocated semilunar cartilage 
with frequent episodes of "locking," pain and effusion into 
the joint.  Additionally, the Veteran's left knee disability 
did not require removal of symptomatic semilunar cartilage 
and was not productive of limitation of left leg flexion or 
extension to a compensable degree.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but not 
greater, for service-connected right knee patellofemoral 
syndrome with degenerative joint disease have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.59, 4.71a, Diagnostic 
Code 5003-5260 (2008).

2.  The criteria for a 10 percent evaluation, but not 
greater, for service-connected left knee patellofemoral 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.59, 4.71a, Diagnostic Code 5003-5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
a letter dated in August 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. §5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the Veteran what 
information and evidence was needed to substantiate the 
Veteran's increased rating claims.  The letter also requested 
that the Veteran provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The August 2006 letter provided this notice to the 
Veteran.  

The Board observes that VCAA notice in accordance with 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2008) and 
Dingess was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the August 2006 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and an August 2008 supplemental 
statement of the case (SSOC) was provided to the Veteran.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  The Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Once the Veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 
3.103(b)(1), 3.159(c), 19.29 (2008); Dingess, 19 Vet. App. at 
490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claims.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue of right and left knee patellofemoral syndrome.  The 
Veteran's service treatment records have been obtained and 
associated with the claims file, as have VA treatment 
records.  Additionally, in June 2008, the Veteran was 
provided a VA examination in connection with her claims, the 
report of which is also of record.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board notes that a VA examination 
with respect to the issues of entitlement to a compensable 
rating for service-connected patellofemoral syndrome, right 
and left knee was obtained in June 2008.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examination obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
The report shows that the examiners considered all of the 
pertinent evidence of record, to include VA treatment records 
and the statements of the Veteran, and relied on and cited to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion has been met.  38 C.F.R. § 3.159(c) (4) (2008).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.

Analysis

The Veteran contends that her service connected bilateral 
patellofemoral syndrome warrants a higher evaluation rating.  
The Veteran was rated at 0 percent, effective date August 1, 
2002 for both her right and left knee.  The Veteran maintains 
that she is entitled to an increased rating.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's knee disabilities.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for the 
Veteran's service- connected knee disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and disability 
ratings are then combined in accordance with 38 C.F.R. § 
4.25.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a Veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In rating musculoskeletal disabilities with regard to 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2008).

Knee disabilities are rated under Diagnostic Codes (DC) 5256 
through 5263.  When determining the proper rating for a knee 
disability it is necessary to consider each applicable 
Diagnostic Code.  The Veteran is currently rated under DC 
5260 with respect to the right knee and DC 5261 with respect 
to the left knee.  However, as will be explained below, the 
Board finds that the Veteran should be rated under DC 5003-
5260 and DC 5003-5261 for the right and left knees 
respectively.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2008).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is only limited to 60 degrees.  For 
a 10 percent evaluation, flexion must be limited to 45 
degrees.  A 20 percent evaluation is warranted where flexion 
is limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees. A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Additionally, the Board must consider whether the Veteran is 
entitled to separate ratings under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a Veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  
However, as the evidence fails to demonstrate compensable 
limitation of flexion and extension, the Board finds that 
VAOPGCPREC 9-04 is inapplicable in the instant case.

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability, and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).

The Veteran was afforded a C&P examination with regard to her 
claim for patellofemoral syndrome, right and left knee, in 
June 2008.  At that examination the examiner noted that the 
Veteran's knee disabilities cause functional limitations on 
both standing and walking.  The examiner notes that the 
Veteran reported problems with giving way, instability, pain, 
stiffness, and weakness bilaterally.  On examination the 
Veteran, however, does not suffer from instability, episodes 
of dislocation, subluxation, or "locking."  The Veteran 
suffers from repeated effusion, bilaterally.  The Veteran 
reports severe flareups of joint disease every 2-3 weeks 
causing limitation of motion with regard to climbing, 
squatting, and walking.  The flareups generally last 1-2 days 
with swelling and tenderness bilaterally.  The Veteran 
experiences grinding, crepitation and painful movements.  
With regard to flexion and extension, the examination report 
noted right knee range of motion of 0 to 135 degrees with 
some pain and limitation of motion on repetitive use and 
fatigability, but no weakness or instability.  The 
examination report noted left knee range of motion of 0 to 
145 degrees with some pain and limitation of motion on 
repetitive use and weakness, but no fatigability or 
instability.  X-rays taken in conjunction with the 
examination reveal mild right and left knee degenerative 
joint disease.  The right and left knee patellae show an 
upper pole osteophyte, but the joint space is preserved and 
there is no evidence of knee effusion.  The examiner opined 
that the Veteran is unable to run and has difficulty standing 
for prolonged periods of time.  The Veteran's bilateral knee 
condition has severe effects on chores, exercise and 
recreational activities and prevents participation in sports.  

With consideration of all of the above, the Board finds that 
the Veteran's knee condition does not meet the criteria, 
under DCs 5256-5263, necessary for an increased evaluation.  
In this regard, the Veteran does not, bilaterally, have 
flexion limited to 45 degrees or less, nor does the Veteran 
have extension limited to 10 degrees or more.  As such the 
Veteran does not meet the criteria for a higher evaluation 
under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Additionally, the Board notes 
that there is no recurrent subluxation or lateral instability 
and thus the Veteran also fails to meet the criteria for a 
higher rating under Diagnostic Code 5257.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Finally, the Board notes there 
is no medical evidence of malunion or nonunion of the tibia 
and fibula, semilunar, dislocated cartilage with frequent 
episodes of "locking," pain and effusion into the joint, or 
ankylosis associated with the service-connected left knee 
disability that would support a higher evaluation under the 
criteria set forth in Diagnostic Codes 5256, 5258, or 5262.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2008).  
In addition, there has not been any removal of semilunar 
cartilage and no evidence of genu recurvatum; therefore 
Diagnostic Codes 5259 and 5263 are also not applicable.  38 
C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2008).

However, while the Veteran's patellofemoral syndrome does not 
meet the criteria for a higher rating under the Diagnostic 
Codes specific to the knee, based on the diagnosis in the 
June 2008 examination, indicating the degenerative joint 
disease is associated with patellofemoral syndrome, a 
separate 10 percent rating for each knee is appropriate.  In 
this regard, the Veteran's report of recurring pain on 
motion, coupled with the examiner's diagnosis of degenerative 
joint disease shown on x-ray, entitles the Veteran to a 10 
percent rating.  See 38 C.F.R. § 4.59 (2008); Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a 
major joint caused by arthritis is deemed to be limited 
motion and entitled to a minimum 10 percent rating even 
though there is no actual limitation).  A higher rating is 
not appropriate because there is no showing of a functional 
loss that equates to greater limitation of motion.  See 
DeLuca, 8 Vet. App. at 204-7.  Nonetheless, even though the 
Veteran's bilateral patellofemoral syndrome is noncompensable 
based on limitation of motion, a 10 percent rating is 
appropriate under the general degenerative arthritis rating 
schedule, Diagnostic Code 5003. Lichtenfels, supra.  Thus, a 
10 percent rating is appropriate bilaterally and a higher 
rating is not warranted.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5003).

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the Veteran's service-connected 
patellofemoral syndrome, left and right knee because the 
competent evidence fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.

The evidence does not show that symptomatology associated 
with the Veteran's left and right knee disabilities more 
nearly approximates the schedular criteria associated with a 
higher or separate rating at any time relevant to the appeal 
period.  Therefore, a staged rating is not in order and the 
currently assigned 10 percent ratings under Diagnostic Codes 
5003-5260 and 5003-5261 are appropriate with regard to the 
patellofemoral syndrome, right and left knee, for the entire 
appeal period.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then the Veteran's disability picture is contemplated by the 
rating schedule.  Id.

Furthermore, the Board notes that there is no evidence of 
record that the Veteran's knee disabilities warrant a higher 
rating based on an extraschedular basis.  38 C.F.R. § 
3.321(b) (2008).  Any limits on the Veteran's employability 
due to her knee disabilities have been contemplated in the 
current rating.  The evidence also does not reflect that the 
Veteran's knee disabilities have necessitated any frequent 
periods of hospitalization or caused marked interference with 
employment.  Indeed, the June 2008 VA examination report 
notes that the Veteran's knee disability has no significant 
effect with regard to general occupation.  Thus, the record 
does not show an exceptional or unusual disability picture 
not contemplated by the regular schedular standards that 
would warrant the assignment of an extraschedular rating.  
Since application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) for 
consideration of the assignment of an extraschedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a preponderance of the evidence is in favor of the 
assignment of a disability rating of 10 percent, but no more, 
the benefit-of-the-doubt rule does apply, and the claim must 
be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial 10 percent evaluation, but not 
greater, for service-connected right knee patellofemoral 
syndrome with degenerative joint disease is granted.

Entitlement to an initial compensable evaluation, but not 
greater, for service-connected left knee patellofemoral 
syndrome with degenerative joint disease is granted.


REMAND

The Veteran is service-connected for herniated nucleus 
pulposus at L4-L5 with radiculopathy, currently evaluated as 
10 percent disabling.  In a May 2002 rating decision, the RO 
relied on a January 2002 VA examination in assigning the 
Veteran a 10 percent disability rating.  The Veteran 
subsequently received a VA spine examination in June 2008 
which was considered in the readjudication in the August 2008 
supplemental statement of the case (SSOC); which provided for 
a continued 10 percent disability evaluation.  However, at 
the June 2009 Board hearing, the Veteran asserted that her 
condition has increased in severity since the June 2008 VA 
examination.  Therefore, a new VA examination is warranted.  
See VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).

In addition to providing an orthopedic and neurological 
examination with respect to the Veteran's service-connected 
for herniated nucleus pulposus at L4-L5 with radiculopathy, 
the Board notes that the June 2008 VA examination discusses 
the Veteran's urinary incontinence and its relation to the 
Veteran's service-connected disability.  As such, the Board 
finds that the examination provided should also address the 
issue of the Veteran's urinary incontinence, specifically 
with regard to the frequency of use of an appliance or the 
wearing of absorbent materials.  See 38 C.F.R. § 4.115a 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the current 
degree of severity of her herniated 
nucleus pulposus at L4-L5 with 
radiculopathy.  The claims file, to 
include a copy of this remand must be 
made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  
Specifically, the Veteran should be 
provided an examination with all 
orthopedic and neurological findings 
reported with respect to her service-
connected back disability.  
Additionally, the examiner should 
address any urinary incontinence 
suffered by the Veteran and provide 
information regarding the frequency of 
use of appliances or wearing of 
absorbent materials (number of times 
they must be changed each day) in 
relation to the Veteran's urinary 
incontinence that is related to her 
service-connected back disability.  The 
rationale for all opinions expressed 
must be provided.

2.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought. 
Unless the benefits sought on appeal 
are granted, the Veteran and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


